Order entered July 3, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00702-CV

       PHILIPS JACOB VALLAKALIL AND REEJA SUSAN PHILIPS, Appellants

                                                V.

   JEREMY ERIC LARSEN AND TEXAS REAL ESTATE COMMISSION, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-10734

                                           ORDER
       Appellee Jeremy Eric Larsen has filed a Suggestion of Bankruptcy stating that he has

filed for bankruptcy in the United States Bankruptcy Court for the Northern District of Texas.

This automatically suspends further action in this appeal. See TEX. R. APP. P. 8.2.

       Accordingly, we ABATE this appeal. It may be reinstated on prompt motion by any

party complying with Rule 8.3 and specifying what further action, if any, is required from this

Court. See TEX. R. APP. P. 8.3.

                                                      /s/   ADA BROWN
                                                            JUSTICE